Citation Nr: 0112193	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-28 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the left foot.  

2.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  He was a prisoner of war of the German government from 
November 1944 to April 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

A 10 percent rating for the service-connected residuals of 
frozen feet had been in effect from October 1945.  The 
veteran submitted a claim for a higher disability rating for 
his frozen feet in September 1996.  By a rating decision in 
August 1998, the RO found that the evaluation for cold injury 
residuals of both feet, under a revision to the rating 
criteria which had been put in place since the prior rating 
action, now merited individual evaluations for each foot.  
The RO assigned a 10 percent disability evaluation for cold 
injury residuals of the right foot, and a 10 percent 
disability evaluation for cold injury residuals of the left 
foot under 38 C.F.R. § 4.104, Diagnostic Code 7122 (2000), 
and this appeal ensued.  


FINDINGS OF FACT

1.  The RO has fulfilled its obligation to obtain all 
relevant evidence necessary for an equitable disposition of 
the issues on appeal.  

2.  The service-connected cold injury residuals of each foot 
include peripheral neuropathy with decreased sensation in the 
toes and feet, and cold sensitivity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no higher, for cold injury residuals of the left foot have 
been met.  In addition, a 10 percent rating for peripheral 
neuropathy of the left foot is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.104, 4.124, 
4.124a, Diagnostic Codes 7122 (Note 1), 8725 (2000).  

2.  The criteria for a disability rating of 10 percent, but 
no higher, for cold injury residuals of the right foot have 
been met.  In addition, a 10 percent rating for peripheral 
neuropathy of the right foot is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.104, 4.124, 
4.124a, Diagnostic Codes 7122 (Note 1), 8725 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background of the Cold Injury Residuals

On examination of the veteran by the VA in November 1996, it 
was reported that the balls of the feet and the ends of the 
toes bothered him slightly, with a little bit of burning.  He 
had normal vibratory, proprioception and sensory abilities 
without any discernible loss.  There were 1+ faint peripheral 
pulses.  Good femoral and popliteal pulses were appreciated.  
Previous X-rays showed vascular calcifications, bilaterally.  
The appearance of the feet was termed good.  Function and 
gait were normal, and no deformity was demonstrated.  The 
diagnosis was history of frozen feet with residuals more of a 
subjective nature, with the veteran feeling hyperesthesia of 
the distal tips of the toes, mainly.  

When the veteran was examined by the VA in March 1997, he 
reported that he had pain in the balls of his feet and some 
numbness.  Reportedly, he could feel the tips of his toes 
very well, and he had normal proprioception and vibratory 
sensation.  It was also noted that he reported hyperesthesia 
of the distal tips of the toes primarily.  An attempt by the 
examiner to palpate the anterior tibial artery was deemed 
negative, but the dorsal pedis pulse appeared to be present.  
The appearance and function of the feet were termed normal.  
No deformity was noted and the veteran reportedly walked 
well.  There were no vascular changes.  The diagnosis was 
bilateral foot pain, mainly the metatarsal heads, probably 
secondary to strain.  Orthotics were recommended.  

In the substantive appeal, VA Form 9, which was received by 
the RO in August 1997, the veteran contended that the 
disability of his feet was more severe than rated, and he 
requested another examination arguing that the previous one 
was inadequate.  

On VA examination in August 1998, it was noted that the 
veteran had been a prisoner of war.  He had developed frozen 
feet and had had to do a lot of marching and walking, which 
caused his feet to blacken.  He related that he had rubbed 
his feet with ice to return the circulation.  After service, 
he had worked for General Motors for 32 years before 
retiring.  The veteran's primary complaints on examination 
concerned the balls of the feet and the toes.  He described a 
pins and needles sensation, which he also described as 
numbness and tingling of the toes and balls of the feet.  He 
reported a lot of pain with his greatest difficulty being 
walking on surfaces that were not solid.  X-rays revealed 
some vascular calcifications.  The veteran reported that his 
walking ability was limited to a block or two.  (His clinical 
history reflects that he is status post two heart attacks and 
that diagnoses have included congestive heart failure.)  His 
only foot treatment had been rubbing the feet to return 
circulation.  He reported that if the sheets or covers 
touched his feet at night this annoyed him and produced sleep 
disturbance.  He related that his feet sweat excessively.  
Reportedly, winter cold bothered the veteran, but did not 
produce color changes or tremendous pain.  It was noted that 
he tried to keep his feet warm and dry by wearing multiple 
pairs of socks. 

The examination showed a stocking glove hypesthesia or 
decreased sensation to parts of the midfoot.  There was no 
manifestation of fungal infection, breakdown, ulceration, or 
disturbance of nail growth.  There was no limitation of 
motion or pain on motion.  The examination was negative for 
edema, skin color change, skin thickening or skin thinning, 
or abnormal hair growth.  There was no evidence of excess 
sweating of the feet at the time of the examination.  When 
the veteran stood, he described feeling like he was standing 
on pins and needles over the balls of his feet and toes.  The 
nails were normal.  In addition to the stocking glove 
decrease on sensory examination, no Achilles reflexes were 
appreciated.  There were sensory changes to pinprick and 
touch.  On motor examination, no weakness or atrophy was 
demonstrated.  There was no stiffness, deformity, swelling, 
pes planus, callus, or pain on manipulation of the feet.  
There were decreased tibialis anterior pulses, 1+ dorsal 
pedis pulses, 1+ popliteal pulses, and 1 to 2+ femoral 
pulses.  A Doppler study was not done due to its 
unavailability.  There was no evidence of vascular 
insufficiency such as edema, hair loss, shiny atrophic skin, 
etc.  There was no evidence of Raynaud's phenomenon.  The 
diagnosis was peripheral neuropathy, as likely as not 
secondary to diabetes and the cold injury that the patient 
had in World War II.  No other specialty examinations were 
recommended.  

Rating the Cold Injury Residuals

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The Veterans Claims Assistance 
Act of 2000 (VCAA) essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In March 2001, the RO provided information to the 
veteran concerning the VCAA and its applicability to his 
claim.  He was informed that he is always able to provide 
information or otherwise inform the RO about additional 
evidence he wants the RO to attempt to obtain.  

Here, it is the judgment of the Board that the RO has 
afforded the veteran comprehensive development of his claim 
from an administrative perspective.  The veteran has had 
several compensation examinations by VA foot specialists who 
have reviewed his history in conjunction with the 
examinations.  The reports of the examinations are full and 
complete and provide extensive information for rating 
purposes.  The veteran has been informed regarding the 
applicability of the VCAA to his claim, and there is no 
indication that additional evidence is available but not 
obtained.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, 7 
Vet.App. at 58.

Where there is a question as to which of two evaluations 
shall be applied the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the disabilities at issue, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant a more 
thorough exposition of remote clinical histories and findings 
pertaining to the disabilities at issue.  Francisco at 58.  

The veteran filed his claim for an increased rating for 
disability of the feet in October 1998.  The RO applied the 
rating criteria for disabilities that became effective on 
January 12, 1998, and the further minor changes to the rating 
criteria for Diagnostic Code 7122, which were effective later 
that year.  Currently, a 10 percent rating is in effect for 
each foot, which is warranted when there is arthralgia or 
other pain, numbness, or cold sensitivity under Code 7122.  
That Code further provides that a 20 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus one of the other manifestations such as 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities.  
The objective evidence supports a finding that the veteran 
has cold sensitivity plus locally impaired sensation, but 
this is being further discussed below.  It is the judgment of 
the Board that a schedular rating of 10 percent is warranted 
for each foot under Diagnostic Code 7122 based on the 
evidence, but no more.  The schedular criteria for a 20 
percent or higher rating under that Code have not been met 
because those ratings are reserved for cold injury residuals 
manifested by arthralgia or other pain, numbness, or cold 
sensitivity plus one for 20 percent, or for 30 percent two or 
more, of the following: tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, X-
ray abnormalities, (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  Here, there 
has been no diagnosis of hyperhidrosis.  The veteran has 
described sweating of the feet, but the feet were dry on 
examination.  It is the judgment of the Board that any foot 
sweating experienced by the veteran is not really 
"excessive".  In addition, any impaired sensitivity is 
covered within rating action the Board deems appropriate for 
neuropathy as discussed below.  Consequently, there is no 
"extra finding" under Code 7122 such as tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities, which would warrant a 
rating in excess of 10 percent for each foot.  

Note (1) to Diagnostic Code 7122 provides that peripheral 
neuropathy may be evaluated under other diagnostic codes as 
residual effects of cold injury.  There has been a diagnosis 
of peripheral neuropathy attributed to the service-connected 
cold injury residuals on VA medical examination.  The 
recorded clinical findings support a conclusion that the 
veteran is entitled to a 10 percent disability rating for 
each foot on the basis that the disability is commensurate 
with either mild or moderate incomplete paralysis as provided 
under 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8725.  
These ratings in combination afford the veteran the 
appropriate disability evaluations for cold injury residuals 
in the Board's judgment.  As a consequence of these decisions 
by the Board, it is incumbent upon the RO to calculate the 
combined disability rating for the veteran's lower 
extremities by combining the individual ratings and applying 
the bilateral factor.  

As noted, the Board has considered the application of 
alternative diagnostic codes; however, for the reasons cited 
the veteran's disability is most aptly rated under Diagnostic 
Codes 7122 and 8725.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  This action is also the most favorable to the 
veteran as explained.  

The VA examiner did attribute some of the veteran's 
neurological dysfunction regarding his feet to nonservice-
connected disability, specifically diabetes mellitus.  
Nonservice-connected symptoms may not be considered in 
determining the service-connected evaluation.  38 C.F.R. § 
4.14 (2000).  However the Board is compelled to conclude that 
in the absence of further evidence to determine the precise 
nature of any peripheral neuropathy, it would not be 
appropriate to dissociate it from the cold injury residuals.  
The weight of the evidence supports the disability 
evaluations for residuals of cold injury to the feet for the 
reasons set forth.  

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000) does not appear to be for application in this case 
because the service-connected residuals of frozen feet, while 
significantly disabling, have not, by themselves, resulted in 
an unusual disability picture; that is they have not caused 
problems such as frequent hospitalizations or marked 
interference with employment such as to render impractical 
the regular schedular standards.  

The Board has resolved any reasonable doubt on the matter in 
the veteran's favor, under 38 U.S.C.A. § 5107, and the Board 
has also applied 38 C.F.R. § 4.7, inasmuch as the clinical 
findings more nearly approximate the ratings assigned here 
for each foot, rather than any lower rating.  


ORDER

Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the left foot is denied; however, a 
separate 10 percent rating for peripheral neuropathy of the 
left foot is granted.  The individual ratings are subject to 
the applicable regulations governing the payment of monetary 
benefits.  

Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the right foot is denied; however, a 
separate 10 percent rating for peripheral neuropathy of the 
right foot is granted.  The individual ratings are subject to 
the applicable regulations governing the payment of monetary 
benefits.  




		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

